In an action, inter alia, to recover damages for interference with the plaintiff’s use of an alleged easement over certain property, the plaintiff appeals from a judgment of the Supreme Court, Queens County (Lerner, J.), entered January 17, 1986, which, upon an order dated *662December 4, 1985, granting the respondents’ motion for summary judgment, is in favor of the respondents and against him. (We deem the notice of appeal from the order dated December 4, 1985 to be a premature notice of appeal from the judgment.)
Ordered that the judgment is affirmed, with costs.
The affirmation of the plaintiffs attorney, who had no personal knowledge of the facts asserted therein, was insufficient to raise a triable issue of fact with respect to the plaintiffs claimed easement over the respondents’ property (see, e.g., Zuckerman v City of New York, 49 NY2d 557; Pastore v Zlatniski, 112 AD2d 840). Bracken, J. P., Rubin, Sullivan and Harwood, JJ., concur.